Citation Nr: 0024939	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1992 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 hearing officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO), which granted service 
connection for PTSD and assigned that disability a 30 percent 
evaluation.  The veteran appealed as to that evaluation.  
During the course of the appeal, a July 1999 rating decision 
increased the assigned rating for the PTSD, and assigned a 50 
percent evaluation for that disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for a higher original evaluation for his PTSD is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board is 
also satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further development 
is required to comply with the duty to assist the appellant 
in establishing his claim.  See 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the service-connected 
disability at issue here.  Disability ratings are determined 
by applying the criteria set forth in the VA Schedule for 
Rating Disabilities (Rating Schedule), found in 38 C.F.R. 
Part 4 (1999).  The Board attempts to determine the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (1999).  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.

The veteran's PTSD is evaluated as 50 percent disabling, 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that 
code, a 50 percent evaluation may be assigned with 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411.

The Board has reviewed the record of clinical evidence, which 
includes various private and VA medical records reflecting 
treatment and examination in the latter 1990's for different 
medical conditions and disorders; records in connection with 
a claim for Social Security disability benefits indicating 
the veteran was found entitled to disability benefits; and 
statements from the veteran and his girlfriend. 
In light of the reasoning set forth below and resolving 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that a disability evaluation of 100 percent is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
review of the medical evidence and the opinions expressed by 
psychiatric examiners adequately support that finding.  

The veteran served in combat with a specialty of rifleman, 
with service in Somalia and Haiti.  The record indicates that 
his awards include the Bronze Star Medal with V device, 
awarded for combat related actions under hostile fire.  He 
filed his initial claim for service connection for PTSD in 
June 1998.

Private clinical records shows that the veteran was admitted 
at St. Rita's Medical Center and treated for ten days in June 
1998 for complaints of being "more depressed and suicidal."  
The report noted that the veteran had mixed symptoms of 
depression and panic attack; and he complained of not 
sleeping well, with frequent nightmares about death causing 
him to wake with panic attack.  The report noted that the 
veteran had been taking Zoloft prior to admission, and the 
dosage was increased during that hospitalization.  The report 
contains a final diagnosis of major depression, single 
episode with panic attack.  The global assessment of 
functioning (GAF) score was 30 to 35, improved to 45-50.

VA clinical record shows that in July 1998 the veteran was 
evaluated.  At that time he reported complaints of frequent 
disturbing nightmares related to traumatic events in Somalia 
and death in general.  He reported that three times while 
having nightmares he had assaulted his girlfriend.  He had 
panic attacks about once a day, with symptoms including 
sweating, racing heartbeat, dizziness, and nausea.  The 
examiner noted that the veteran showed no evidence of 
delusions or hallucinations.  The veteran's mood appeared 
dysphoric, primarily depressive and irritable.  His affect 
was restricted in range and intensity, but was appropriate to 
the situation.  There was no evidence of an intent to harm 
others.  The veteran reported having regular suicidal 
ideations, almost every day.  He had a plan for committing 
suicide (use of a gun), but denied having the means at hand.  
The examiner noted that there was support for a diagnosis of 
PTSD, noting that the veteran reported enough PTSD 
symptomatology to meet the diagnostic criteria.  The clinical 
report noted that the veteran presented as a moderately 
depressed and anxious individual; and that the veteran had 
recurring suicidal ideations and severe PTSD symptomatology.  
The overall diagnostic impressions included (1) PTSD and (2) 
alcohol dependence, in sustained full remission.  The GAF 
score was 45.

VA clinical records show that the veteran was hospitalized 
from August to November 1998 for treatment of PTSD related 
complaints of nightmares and increased stress and agitation, 
along with sleep disturbances.  An August 1998 hospital note 
shows that on mental status examination, the veteran's mood 
was dysphoric sad and affect was constricted.  His speech was 
appropriate to content.  His eye contact was sporadic.  
Neuro-vegetative symptoms were positive for sleep, interest, 
guilt, energy, concentration; and suicidal ideation currently 
was vague without plan or intent.  He denied direct homicidal 
ideation.  He denied auditory or  visual hallucinations, 
delusions, illusions or thought broadcasting.  His thoughts 
were goal directed.  The Axis I diagnostic impressions at 
that time were PTSD;  alcohol dependence in remission; rule 
out panic disorder; and rule out major recurrent depression.  
The GAF score was 45.

During the hospitalization period the veteran underwent VA 
examination in September 1998.  The report of that 
examination shows that on mental status examination, the 
veteran had good eye contact, was well groomed, cooperative, 
attentive and alert.  His motor, speech, thought content and 
perceptions were within normal limits.  His mood was 
pleasant; and his affect was stable, constricted, appropriate 
to content of speech and circumstances, and of normal 
intensity.  His thought processes were coherent and logical, 
but only minimally goal directed; and otherwise within normal 
limits.  He appeared to have average intelligence and to have 
a moderate degree of insight into his psychiatric disorder.  
The report noted a history that the veteran had worked from 
January 1997 until placed on short-term disability in May 
1998;  and that he was unable to work due to an exacerbation 
of his psychiatric condition.  The report noted that the 
veteran reported current symptoms of memories of his 
inservice traumas, which he thought about many times each 
day.  He was usually unable to put the memories out of his 
mind.  He reported nightly nightmares about the traumas, from 
which he would awaken with sweats.  The examiner noted that 
it appeared that the veteran had brief true flashbacks, 
lasting from 30 seconds to two minutes and occurring up to 
twice a week.  The veteran did not avoid talking about the 
trauma.  He reported feelings of being detached and 
estranged, and of being very nervous and having a sense of 
foreshortened future with nothing to look forward to.  He 
reported difficulties with sleeping, with controlling his 
anger, and with focusing and concentrating.  

The September 1998 examination report noted findings from 
psychological testing, which included that the veteran was 
experiencing a highly elevated level of PTSD symptomatology, 
which was likely to greatly impair his functioning in life 
and employment.  He showed substantial problems in coping 
with anxiety, depression, and emotional stability.  He tended 
to have problems with anxiety in cognitive, affective, and 
physiological areas of functioning, and had similar problems 
with depression manifested in all three of those areas.  
Testing also showed strong prominence of depression, anxiety 
and emotional instability.  

The September 1998 examination report contains a summary and 
diagnosis that the veteran met the criteria for PTSD, with 
reactions to his traumatic events.  The reactions included 
intense fear, helplessness, and/or horror.  He persistently 
re-experienced the traumatic events through distressing 
memories, dreams, brief flashbacks, intense psychological 
distress and physiologic reactivity on exposure to reminders 
of the events.  He persistently avoided related stimuli, and 
experienced some numbing through avoiding contact with 
someone who would remind him of the situation.  He had 
markedly diminished interest and participation in significant 
activities, feeling of detachment and estrangement from 
others, and had a sense of foreshortened future.  He also 
experienced persistent symptoms of increased arousal 
including insomnia, irritability and outbursts of anger; as 
well as difficulty concentrating, hypervigilance, and an 
exaggerated startle response.  The examiner noted that the 
disturbance had caused the veteran distress and impairment in 
social, occupational, and other important areas of life 
functioning.  The report contains a diagnosis of PTSD, 
chronic.  The GAF score was 50.

The veteran was examined privately in December 1998 by 
Anthony M. Alfano, Ph.D., who provided a subsequent statement 
in April 1999 regarding the veteran's psychological 
assessment.  In that statement, Dr. Alfano described the 
veteran's inservice stressors and resulting PTSD 
symptomatology similar to those described above.  Dr. Alfano 
also noted that the veteran would dream of being in combat 
strangling a Somalia soldier and awaken to find that he was 
strangling his girlfriend.  Other  PTSD related symptoms were 
described as well as their affect on his functioning.  Dr. 
Alfano opined in summary that the veteran's ability to have 
relationships with people was severely impaired; and that 
PTSD symptoms caused severe impairment in the veteran's 
ability to obtain or retain employment.  Dr. Alfano noted 
that in the past year he had seen the veteran for 21 
psychotherapy sessions.  The statement concluded with a 
diagnosis of PTSD.     

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected PTSD.  In this regard, 
the Board has taken careful note of the recent April 1999 
medical opinion from Dr. Alfano, that the veteran's PTSD 
severely impaired his ability both to have relationships with 
people and to obtain or retain employment.  The veteran's 
PTSD has been found to be manifested by numerous symptoms 
described as highly elevated and likely to greatly impair his 
functioning in life and employment.  These include reactions 
of intense fear, helplessness, and horror, with the veteran 
persistently re-experiencing traumatic events through 
distressing memories, dreams, flashbacks, psychological 
distress and physiologic reactivity to exposure to stimuli 
reminding him of his combat experiences in service.  These 
and other PTSD symptoms described more fully above have 
resulted in distress and impairment in social, occupational, 
and other important areas of life functioning.  The most 
recently assigned GAF score for the veteran's psychiatric 
PTSD disability was a GAF score of 50, which was assigned 
during the September 1998 VA examination.  

However, significantly lower GAF scores were recorded not 
long before that.  The veteran underwent hospitalization 
twice in 1998 in treatment of his PTSD symptoms.  During 
private hospitalization in June 1998, the GAF score was found 
to be as low as 30 to 35, although it improved to 45-50 
during treatment.  His GAF score was found to be 45 in July 
1998.  During VA hospitalization in a VA PTSD treatment 
program from August to November 1998, an August 1998 
evaluation recorded a GAF score of 45.  At that time, he 
reported suicidal ideation; and neuro-vegetative symptoms 
were found to be positive as described above.  Thus as 
recently as June 1998, the GAF score for the veteran's PTSD 
has been recorded as low as 30, which reflects behavior 
considered influenced by delusions or hallucinations, or 
serious impairment in communications, or an inability to 
function in most areas.  

The record shows that the veteran has trouble with social 
functioning, and difficulty with people and relationships, 
which has led to vocational and social relationship 
impairment.  The record indicates that the veteran is unable 
to put the traumatic   distressing memories out of his mind, 
which has resulted in nightmares and true flashbacks.  He had 
substantial problems with anxiety, depression and emotional 
instability.  As indicated above, these symptoms have been 
shown to result in severe impairment in social relationships 
and ability to obtain and retain employment.  Lay statements 
from the veteran's girlfriend have attested to his 
difficulties and behavior.  It is apparent from the record 
that the veteran would have great difficulty in holding a 
permanent position due to the severity of his PTSD symptoms.  
Thus on review of the entire record, the Board finds that the 
veteran's symptomatology is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.  Therefore, after reviewing the total clinical 
record and resolving any remaining reasonable doubt in the 
appellant's favor, a 100 percent evaluation is assigned.


ORDER

A 100 percent rating for post-traumatic stress disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

